Exhibit 10.4
EXECUTION VERSION
FORM OF NONQUALIFIED STOCK OPTION AGREEMENT
     This AGREEMENT (this “Agreement”) is made as of September 8, 2009 (the
“Effective Date”) by and between HealthMarkets, Inc., a Delaware corporation
(together with its successors and assigns, the “Company”), and Phillip
Hildebrand (“Optionee”).
     WHEREAS, on the Effective Date the Company and Optionee entered into an
employment agreement with respect to Optionee’s employment as an executive of
the Company and certain related terms (the “Employment Agreement”);
     WHEREAS, the Company and the Optionee are party to a Nonqualified Stock
Option Agreement as of June 5, 2008 (the “Prior Stock Option Agreement”);
     WHEREAS, the Company and the Optionee wish to cancel the Prior Stock Option
Agreement in its entirety with this Agreement;
     WHEREAS, the Company, acting through the Compensation Committee with the
consent of the Board has agreed to grant to Optionee, effective on the Effective
Time, Options (as defined in Section 2 of this Agreement) under the Company’s
2006 Management Option Plan (the “Plan”) to purchase a number of shares of the
Company’s Class A-1 Common Stock (the “Shares”) on the terms and subject to the
conditions set forth in this Agreement and the Plan;
     WHEREAS, future securities in the Company (including those being acquired
pursuant to this Agreement) owned by Optionee shall be subject to the terms of
the Stockholders Agreement (as amended with respect to Optionee pursuant to the
Employment Agreement).
     NOW, THEREFORE, in consideration of the promises and of the mutual
agreements contained in this Agreement, the parties hereto hereby agree as
follows:
     1. Certain Definitions. Capitalized terms used, but not otherwise defined,
in this Agreement will have the meanings given to such terms in the Company’s
2006 Management Option Plan (the “Plan”). As used in this Agreement:
          (a) “Board” means the Board of Directors of the Company.
          (b) “Cause” has the meaning specified in the Employment Agreement.
          (c) “Change of Control” has the meaning specified in the Employment
Agreement.
          (d) “Compensation Committee” means the Executive Compensation
Committee of the Board.
          (e) “Disability” has the meaning specified in the Employment
Agreement.
          (f) “Fair Market Value” shall have the meaning specified in, and shall
be construed and determined in accordance with the procedures set forth in, the
Employment Agreement.
          (g) “Good Reason” has the meaning specified in the Employment
Agreement.

 



--------------------------------------------------------------------------------



 



     2. Grant of Stock Option/Exercise Price. Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement, including, without
limitation, Section 9 and the Plan, the Company hereby grants to Optionee
options to purchase 506,650 Shares (the “Options”) as of the date hereof. The
Shares subject to the Option may be purchased pursuant to the Options at a price
(the “Option Price”) equal to $19.37 per Share. The Options are intended to be
nonqualified stock options and shall not be treated as an “incentive stock
option” within the meaning of that term under Section 422 of the Code, or any
successor provision thereto.
     3. Term of Options. The term of the Options shall commence at the Effective
Date and, unless earlier terminated in accordance with the terms of this
Agreement, shall expire ten (10) years from the Effective Date.
     4. Right to Exercise. Unless terminated as hereinafter provided and except
as otherwise provided in Section 7, the Options shall become exercisable (i.e.,
vested) in quarterly installments determined based on 30% of the Options vesting
by the first anniversary of June 4, 2009 (such that 7.5% of the Option shall
vest quarterly up through such first anniversary), an additional 20% vesting by
each of the second, third and fourth anniversaries of June 4, 2009 (such that 5%
of the Option shall vest quarterly after such first anniversary) and the
remaining 10% vesting by the fifth anniversary of June 4, 2009 (such that 2.5%
of the Option shall vest quarterly after such fourth anniversary), in each case,
subject to Optionee’s remaining in the continuous employ of the Company or any
Subsidiary through the applicable vesting date; provided, that to the extent the
Effective Time occurs after any such quarterly vesting date or the vesting
required upon a termination of employment in Sections 7(b) or 7(c), the portion
of the Options that would have vested on such date shall not vest on such date,
but shall instead vest on the Effective Time; provided further, that such
Options shall become fully exercisable upon a Change of Control.
     5. Option Nontransferable. Optionee may not transfer or assign all or any
part of the Options other than by will or by the laws of descent and
distribution. The Options may be exercised, during the lifetime of Optionee,
only by Optionee, or in the event of Optionee’s legal incapacity, by Optionee’s
guardian or legal representative acting on behalf of Optionee in a fiduciary
capacity under state law and court supervision. Optionee shall be entitled to
the privileges of ownership with respect to Shares purchased and delivered to
Optionee upon the exercise of all or part of the Options.
     6. Notice of Exercise; Payment.
          (a) To the extent then exercisable, the Option may be exercised in
whole or in part by written notice to the Company stating the number of Shares
for which the Options are being exercised and the intended manner of payment.
The date of such notice shall be the exercise date. Payment equal to the
aggregate Option Price of the Shares being purchased pursuant to an exercise of
the Options must be tendered in full with the notice of exercise to the Company
in one or a combination of the following methods as specified by Optionee in the
notice of exercise: (i) cash in the form of currency or check or by wire
transfer as directed by the Company, (ii) through the surrender to the Company
of Shares as valued at their Fair Market Value on the date of exercise
(including by having the Company withhold Shares upon exercise of the Option) or
(iii) through such other form of consideration as is deemed acceptable by the
Board. In this regard, while the Shares are not publicly traded, upon the
Optionee’s request (or that of any Person authorized to exercise to the Option
as set forth herein or in the Plan), the Board shall communicate to the Optionee
(or such other Person) the Fair Market Value of the Shares as of the date of
such request in a timely manner to enable the Optionee (or such other Person) to
exercise his vested Options.
          (b) As soon as practicable upon the Company’s receipt of Optionee’s
payment and notice of exercise, the Company shall direct the due issuance of the
Shares so purchased.

 



--------------------------------------------------------------------------------



 



          (c) As a further condition precedent to the exercise of the Options in
whole or in part, Optionee shall comply with all regulations and the
requirements of any regulatory authority having control of, or supervision over,
the issuance of the Shares and in connection therewith shall execute any
documents which the Board shall in its sole discretion deem necessary or
advisable.
     7. Termination of Employment.
          (a) General. Except as provided immediately below, if Optionee’s
employment terminates for any reason, the Options, to the extent not then vested
(i.e., exercisable), will be immediately forfeited and all vested Options will
remain exercisable for the shorter of (1) 90 days following the date of
termination and (2) the remainder of their original scheduled term; provided
that if such termination is prior to the Effective Time, the Options that would
have vested as of the date of termination if vesting was based solely on the
passage of time shall vest as of the Effective Time and Optionee shall have
90 days following the Effective Time to exercise such vested Options. For the
avoidance of doubt, any reference to any Option being or becoming vested shall
also mean it has become or will become “exercisable”.
          (b) Without Cause; for Good Reason. If Optionee’s employment is
terminated by the Company without Cause (which shall for purposes of this
Agreement include a termination of the Optionee’s employment upon conclusion of
the Employment Term (as defined in the Employment Agreement) after the Company’s
giving the Optionee a notice of non-renewal of the Employment Term) or by
Optionee for Good Reason, to the extent not previously cancelled or expired, as
of the date of termination Optionee’s unvested Options that would have vested if
Optionee had remained employed through the first anniversary of the date of
termination will vest and all vested Options will remain exercisable for the
shorter of (1) one year following the date of termination and (2) the remainder
of their original scheduled term. Notwithstanding the foregoing, if Optionee’s
employment is terminated without Cause or for Good Reason (i) after a definitive
agreement is entered into which will result in a Change of Control (provided
such agreement results in a Change of Control) or (ii) within six months prior
to a Change of Control, the Options shall be treated as if they had fully vested
as of the date of the Change of Control.
          (c) Death; Disability. If Optionee’s employment is terminated by
reason of Optionee’s death or Disability, to the extent not previously cancelled
or expired, as of the date of termination Optionee’s unvested Options that would
have vested if Optionee had remained employed through the first anniversary of
the date of termination will vest and all vested Options will remain exercisable
for the shorter of (1) one year following the date of termination and (2) the
remainder of their original scheduled term; provided, however, that it shall be
a condition to the exercise of the Options in the event of Optionee’s death that
the Person exercising the Options shall (i) have agreed in a form satisfactory
to the Company to be bound by the provisions of this Agreement and, if there has
been no Change of Control or an IPO, the Stockholders Agreement (as modified by
Section 8 of the Employment Agreement) and (ii) comply with all regulations and
the requirements of any regulatory authority having control of, or supervision
over, the issuance of the Shares and in connection therewith shall execute any
documents which the Board shall in its sole discretion deem necessary or
advisable.
          (d) Cause. Notwithstanding the foregoing or any provision of this
Agreement or the Employment Agreement to the contrary, if Optionee’s employment
is terminated by the Company for Cause, all options, whether or not vested, will
be immediately forfeited as of the date of termination.
     8. Call Right. Upon termination of Optionee’s employment for any reason
prior to an IPO or a Change of Control, the Company will have the right to
purchase (the “Call Right”) any Shares that

 



--------------------------------------------------------------------------------



 



Optionee received pursuant to the terms and conditions set forth in Section 8(c)
of the Employment Agreement.
     9. Effective Time. The Options granted hereby shall be and become effective
(the “Effective Time”) upon the the delivery of an executed counterpart of this
Agreement to the Company by Optionee. Notwithstanding the foregoing, the Options
granted hereby shall be subject to the approval of the stockholders of the
Company of an amendment to the Plan increasing the authorized Share number
thereunder (and thereby permitting the grant of the Options thereunder) and the
maximum number of Options that may be granted to any individual under the Plan.
For the avoidance of doubt, in the event that such stockholder approval is not
obtained by the earlier of (x) the Amendment Approval Date or (y) a Change of
Control, this Agreement and the grant of Options hereunder (and the cancelling
of the Prior Stock Option Agreement) shall be null and void ab initio and be of
no further force or effect.
     10. Initial Public Offering. Shares acquired on exercise of any Option will
be subject to the terms and conditions of the Stockholders’ Agreement, as
amended by Section 8 of the Employment Agreement. The Company and Optionee
acknowledge that they will agree to provide the Company with the right to
require Optionee and other executives of the Company or any Subsidiary to waive
any registration rights with regard to such Shares upon an IPO, in which case
the Company will implement an IPO bonus plan in cash, stock or additional
options to compensate for Optionee’s and the other executives’ loss of
liquidity; provided that if the Optionee’s employment is terminated without
Cause or for Good Reason, then the Optionee shall fully vest upon the date of
termination in any grant made under such IPO bonus plan.
     11. No Employment Contract. Nothing contained in this Agreement shall
(a) confer upon Optionee any right to be employed by or remain employed by the
Company or any Subsidiary, or (b) limit or affect in any manner the right of the
Company or any Subsidiary to terminate the employment or adjust the compensation
of Optionee.
     12. Taxes and Withholding. The Company or any Subsidiary may withhold, or
require Optionee to remit to the Company or any Subsidiary, an amount sufficient
to satisfy federal, state, local or foreign taxes (including Optionee’s FICA
obligation) in connection with any payment made or benefit realized by Optionee
or other person under this Agreement or otherwise, and the amounts available to
the Company or any Subsidiary for such withholding are insufficient, it shall be
a condition to the receipt of such payment or the realization of such benefit
that Optionee or such other person make arrangements satisfactory to the Company
or any Subsidiary for payment of the balance of such taxes required to be
withheld. The Company or any Subsidiary may elect to have such withholding
obligation satisfied by having Optionee surrender to the Company or any
Subsidiary a portion of the Shares that is issued or transferred to Optionee
upon the exercise of an Option (but only to the extent of the minimum
withholding required by law), and the Shares so surrendered by Optionee shall be
credited against any such withholding obligation at the Fair Market Value of
such shares on the date of such surrender.
     13. Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
that notwithstanding any other provision of this Agreement, the Options shall
not be exercisable if the exercise thereof would result in a violation of any
such law.
     14. Adjustments. In the event of any stock split, reverse stock split,
share dividend, merger, consolidation or other event after the Effective Date
that makes an equitable adjustment appropriate, the Board shall make such
substitution or adjustment (including cash payments) in the number of Shares
covered by the Options, in the Option Price applicable to such Options, and in
the kind of shares covered thereby and/or such other equitable substitution or
adjustments as it determines in good faith to be

 



--------------------------------------------------------------------------------



 



equitable. In addition to, and notwithstanding the foregoing, the Option Price
shall be adjusted downward (to the extent practicable without causing adverse
tax consequences to Optionee) for any dividends paid to the Sponsors after the
Effective Date. In connection with a Change of Control, such substitutions and
adjustments may include, without limitation, canceling any and all Options in
exchange for cash payments equal to the excess, if any, of the value of the
consideration paid to a shareholder of a Share over the Option Price per Share
subject to such Option in connection with such an adjustment event.
     15. Relation to Other Benefits. Any economic or other benefit to Optionee
under this Agreement shall not be taken into account in determining any benefits
to which Optionee may be entitled under any profit-sharing, retirement or other
benefit or compensation plan maintained by the Company or any Subsidiary and
shall not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of the Company or
any Subsidiary.
     16. Amendments. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of Optionee under this Agreement or the Employment Agreement without Optionee’s
written consent.
     17. Severability. If one or more of the provisions of this Agreement is
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated shall be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof shall continue to be valid and fully
enforceable.
     18. Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan; provided, however, that in the event of any inconsistent provisions
between this Agreement and the Plan, this Agreement shall govern. The Board
acting pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein, have the right to determine (in good faith)
any questions which arise in connection with the Option or its exercise.
     19. Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the successors, administrators, heirs,
legal representatives and assigns of Optionee, and the successors and assigns of
the Company.
     20. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof and all parties, including
their successors and assigns, consent to the jurisdiction of the state and
federal courts of Delaware.
     21. Prior Agreement; Employment Agreement. As of the date that the Optionee
countersigns this Agreement, this Agreement will supersede any and all prior
and/or contemporaneous agreements, either oral or in writing, between the
parties hereto, or between either or both of the parties hereto and the Company,
with respect to the subject matter hereof (other than the Employment Agreement
and its Exhibits). Each party to this Agreement acknowledges that no
representations, inducements, promises, or other agreements, orally or
otherwise, have been made by any party, or anyone acting on behalf of any party,
pertaining to the subject matter hereof, which are not embodied herein or in
Sections 4(c) and 10(j) of the Employment Agreement, and that no prior and/or
contemporaneous agreement, statement or promise pertaining to the subject matter
hereof that is not contained in this Agreement (or Sections 4(c) and 10(j) of
the Employment Agreement) shall be valid or binding on either party. Sections 23
and 24 of the Employment Agreement shall be incorporated in full herein,
provided that any reference to “the Executive” shall be deemed to be a reference
to the Optionee and any reference to “this Agreement” shall be a reference to
this Agreement. Without limiting the generality of the foregoing, by

 



--------------------------------------------------------------------------------



 



execution of this Agreement, the Optionee hereby agrees that effective
immediately, the Prior Stock Option Agreement and the options granted
thereunder, whether vested or unvested, shall be cancelled and void and the
Prior Stock Option Agreement shall be of no further force or effect unless this
Agreement becomes null and void in accordance with the last sentence of
Section 9 above.
     22. Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed), or five business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or three business days after having been sent by a
nationally recognized overnight courier service such as Federal Express, UPS, or
Purolator, addressed to the Company (to the attention of the Secretary of the
Company) at its principal executive offices and to Optionee at his principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
shall be effective only upon receipt.
     23. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.
     24. Offset. Notwithstanding anything in this Agreement or the Stockholders
Agreement to the contrary, if the Optionee (or his estate) has received a
Transaction Bonus or a Retention Payment (as each is defined in the Employment
Agreement) then the Optionee agrees that Section 8(e) of the Employment
Agreement shall apply to this Agreement.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed on its behalf by its duly authorized officer and Optionee has executed
this Agreement, as of the day and year first above written.

                  HealthMarkets, Inc.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                          OPTIONEE         Name: Phillip Hildebrand    

 